 

Case 2:21-cr-20584-SJM-KGA ECF No. 11, PagelD.23 Filed 09/14/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

V.

DONTE DOOLEY,

Defendant.

 

Case: 2:21-cr-20584

Judge: Murphy, Stephen J.
MJ: Altman, Kimberly G.

Filed: 09-14-2021 At 03:42 PM
INDI USA V. DOOLEY (DA)

VIO:

21 U.S.C. § 841(a)(1) and
(b)(1)(B)(viii)

21 U.S.C. § 841(a)(1) and (b)(1)(C)
18 U.S.C. § 924(c)(1)(A)

18 U.S.C. § 922(g)(1)

INDICTMENT

THE GRAND JURY CHARGES:

COUNT ONE
21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii)
Possession with intent to distribute a controlled substance (Methamphetamine)

On or about April 1, 2021, in the Eastern District of Michigan, the defendant,

Donte Dooley, knowingly and intentionally possessed with intent to distribute 50

grams or more of a mixture and substance containing a detectable amount of

methamphetamine; in violation of Title 21, United States Code, Section 841(a)(1)

and (b)(1)(B)(viii).

 
 

 

Case 2:21-cr-20584-SJM-KGA ECF No. 11, PagelD.24 Filed 09/14/21 Page 2 of 6

COUNT TWO
21 U.S.C. § 841(a)(1), (b)(1)(C)
Possession with intent to distribute a controlled substance (Heroin and Fentanyl)

On or about April 1, 2021, in the Eastern District of Michigan, the defendant,
Donte Dooley, knowingly and intentionally possessed with intent to distribute a
mixture and substance containing a detectable amount of heroin and N-phenyl-N-
[1-(2-phenylethyl )-4-piperidinyl] propanamide, commonly known as fentanyl; in
violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).

COUNT THREE
21 U.S.C. § 841(a)(1), (b)1 (C)
Possession with intent to distribute a controlled substance (Cocaine)

On or about April 1, 2021, in the Eastern District of Michigan, the defendant,
Donte Dooley, knowingly and intentionally possessed with intent to distribute a
mixture and substance containing a detectable amount of cocaine; in violation of
Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).

COUNT FOUR
18 U.S.C. § 924(c)(1)(A)
Possession of a firearm in furtherance of a drug trafficking crime

On or about April 1, 2021, in the Eastern District of Michigan, the defendant,
Donte Dooley, knowingly possessed a firearm, that is, a Smith & Wesson M&P 9C

9mm semi-automatic pistol, in furtherance of a drug trafficking crime for which he

may be prosecuted in a court of the United States, that is, possession with intent to
 

Case 2:21-cr-20584-SJM-KGA ECF No. 11, PagelD.25 Filed 09/14/21 Page 3 of 6

distribute a controlled substance as alleged in Counts One, Two, and Three of this
Indictment; in violation of Title 18, United States Code, Section 924(c)(1)(A).
COUNT FIVE
18 U.S.C. § 922(g¢)(1)
Possessing a firearm while a convicted felon

On or about April 1, 2021, in the Eastern District of Michigan, the defendant,
Donte Dooley, knowing that he had previously been convicted of a crime punishable
by imprisonment for a term exceeding one year, knowingly possessed a firearm, that
is, a Smith & Wesson M&P 9C 9mm semi-automatic pistol, which had previously
traveled in and affected interstate commerce; in violation of Title 18, United States
Code, Section 922(g)(1).

FORFEITURE ALLEGATIONS
21 U.S.C. § 853; 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)
Criminal Forfeiture

The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title 21,
United States Code, Section 853, Title 18, United States Code, Section 924(d) and
Title 28 United States Code, Section 2461(c).

Upon conviction of the offense set forth in Counts One, Two, and Three of

the Indictment, the convicted defendant shall forfeit to the United States: (a) any

property constituting or derived from, any proceeds obtained, directly or indirectly,

 
 

 

 

Case 2:21-cr-20584-SJM-KGA ECF No. 11, PagelD.26 Filed 09/14/21 Page 4 of 6

as a result of such violation; and (b) any property, real or personal, used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of, such
violation, pursuant to Title 21, United States Code, Section 853(a).

Upon conviction of the offenses set forth in Counts Four and Five of this
Indictment, the defendant shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 924(d), and Title 28 United States Code, Section
2461(c), any firearm and ammunition involved in or used in the knowing
commission of the offenses.

Substitute Assets: Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 2253(b), the defendant shall
forfeit substitute property, up to the value of the property described above, if, by any
act or omission of the defendant, the property described above cannot be located
upon the exercise of due diligence; has been transferred, sold to or deposited with a
third party; has been placed beyond the jurisdiction of the court; has been
substantially diminished in value; or has been commingled with other property

which cannot be divided without difficulty.

 
 

 

Case 2:21-cr-20584-SJM-KGA ECF No. 11, PagelD.27 Filed 09/14/21 Page 5 of 6

THIS IS A TRUE BILL

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

 

SAIMA S. MOHSIN
Acting United States Attorney

s/ Benjamin C. Coats
BENJAMIN C. COATS

Chief, Major Crimes Unit

s/ Meghan S. Bean
MEGHAN SWEENEY BEAN
Assistant United States Attorney

 

Dated: September 14, 2021
Case 2:21-cr-20584-SJM-KGA ECF No. 11, PagelD.28 Filed 09/14/21 Page 6 of 6

Case: 2:21-cr-20584
Judge: Murphy, Stephen J.

. as . «. Mg: Altman, Kimberly G.
United States District Court Criminal Case Cov Filed: 09-14-2021 A 03.42 PM

Eastern District of Michigan
INDI USA V. DOOLEY (DA)

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

 
 

7; Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

CJ Yes No AUSA’s Initials: 11° ?D

 

 

 

 

 

Case Title: USA v. Donte Dooley .

County where offense occurred: Wayne a

Check One:  [XlFelony Lv LJmMisdemeanor [|Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-3041 1 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[ Involves, for plea purposes, different charges or adds counts.
[_|Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

September 14, 2021 tax pan O- Pisnwy

Date Meghan Sweeney Bean
Assista nited States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone: 313-226-0214
Fax. 313-226-2372
E-Mail address: Meghan.Bean@usdoj.gov
Attorney Bar #:; P80790

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16

 
